Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19     PageID.1   Page 1 of 71



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


Sigfredo Rubio, Andrea Shields, Xin     Civil Action No.
Wang, Jami S. Oliver, Laura Shimko,
and Margaret Rizzo, individually and    JURY TRIAL DEMANDED
on behalf of all others similarly
situated,                               CLASS ACTION

                  Plaintiffs,

      v.

ZF-TRW Automotive Holdings Corp.,
TRW Automotive U.S. LLC, FCA US
LLC, American Honda Motor Co.,
Inc., and Toyota Motor Sales, U.S.A.,
Inc.,

                  Defendants.


                       CLASS ACTION COMPLAINT

                            I.   INTRODUCTION

      1.     This case presents another example of an airbag manufacturer and

automakers concealing a deadly airbag performance defect, this time in the Class

Vehicles.1   Plaintiffs bring this case, seeking damages and equitable relief,


1
  “Class Vehicles” refers to the following affected vehicles: 2014-2019 Acura
RLX; 2014-2019 Acura RLX Hybrid; 2012-2014 Acura TL; 2015-2017 Acura
TLX; 2012-2014 Acura TSX; 2014 Acura TSX Sport Wagon; 2012-2013 Acura
TSX Sportswagon; 2010-2011 Dodge Nitro, 2010 Dodge Ram 3500, 2012-2019
Fiat 500 2013-2015 Honda Accord; 2014-2015 Honda Accord Hybrid; 2012-2015
                                      1
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.2   Page 2 of 71



individually and on behalf of the other members of the below-defined nationwide

and statewide classes they respectively seek to represent (collectively, the “Class”

or “Classes”), each of whom purchased or leased one or more Class Vehicles.

      2.     Airbags are a safety component whose failure affects occupant safety.

Drivers and passengers reasonably expect airbag deployment in collisions. When

functioning properly, airbags are designed to save lives.

      3.     The National Highway Traffic Safety Administration (“NHTSA”)

estimates some 12.5 million vehicles may contain a defective Airbag Control Unit

(“ACU”) designed and manufactured by ZF-TRW Automotive Holdings Corp.

(“ZF-TRW”) and TRW Automotive U.S. LLC (“TRW Automotive”) (collectively,

the “TRW Defendants”) and supplied to FCA US LLC, (“FCA”), American Honda

Motor Co., Inc. (“Honda”), and Toyota Motor Sales, U.S.A., Inc. (“Toyota”)

(collectively with the TRW Defendants, “Defendants”) and other vehicle

manufacturers, including Hyundai Motor America (“Hyundai”), Kia Motors

America (“Kia”), and Mitsubishi Motors North America, Inc. (“Mitsubishi”)


Honda Civic; 2012-2015 Honda Civic GX; 2012-2015 Honda Civic Hybrid; 2012-
2015 Honda Civic SI; 2012-2016 Honda CR-V; 2012-2017 Honda Fit; 2013-2014
Honda Fit EV; 2012-2014 Honda Ridgeline; 2015-2017 Jeep Compass; 2010-2012
Jeep Liberty; 2015-2017 Jeep Patriot; 2010-2018 Jeep Wrangler; 2009-2012 Ram
1500; 2010-2012 Ram 2500; 2010-2012 Ram 3500; 2011-2012 Ram 4500; and
2011-2012 Ram 5500; 2012-2018 Toyota Avalon; 2013-2018 Toyota Avalon
Hybrid; 2011-2019 Toyota Corolla; 2017-2018 Toyota Corolla iM; 2011-2013
Toyota Corolla Matrix; 2012-2017 Toyota Sequoia; 2012-2019 Toyota Tacoma;
and 2012-2017 Toyota Tundra.
                                       2
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19          PageID.3   Page 3 of 71



(together, the “Vehicle Manufacturers”). The defect in the ACU occurs because the

application-specific integrated circuit (“ASIC”) breaks down by excess electrical

energy generated during the crash. This ASIC defect then causes a failure in the

ACU preventing deployment of the airbags and seat belt pretensioners.

      4.     ACUs are designed and manufactured to sense a vehicle crash,

determine whether airbag deployment is necessary, and deploy appropriate airbags

and other supplemental restraints where needed. The ACU contains an electronic

component—an application specific integrated circuit (“ASIC”)—which monitors

signals from other crash sensors located in the Class Vehicles. If the ASIC fails,

the ACU will not operate properly.

      5.     As a result of an electrical overstress (“EOS”) condition that causes

the malfunction of the ASIC in the ACUs manufactured by the TRW Defendants

(the “ACU Defect”), the airbags equipped in the Class Vehicles (defined below) do

not properly deploy during a crash. The ACU Defect exposes Plaintiffs and the

other Class members to the serious and life-threatening safety risk that their Class

Vehicle airbags could fail to deploy during an accident, resulting in injury or death.

      6.     Personal injury and wrongful death lawsuits have been filed against

the TRW Defendants and/or the Vehicle Manufacturers alleging that airbags failed

to deploy in accidents as a result of the ACU Defect. Notwithstanding knowledge

of the ACU Defect, the TRW Defendants has continued to manufacture and sell

                                         3
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.4   Page 4 of 71



the defective ACUs, resulting numerous injuries and deaths. The Vehicle

Manufacturers have continued to equip the Class Vehicles with airbag systems

containing the ACU Defect and sell and lease the Class Vehicles, without

disclosing the ACU Defect and its corresponding safety risks to Plaintiffs and the

other Class members.

      7.       NHTSA’s Office of Defects Investigation (“NHTSA ODI”) opened a

preliminary evaluation (“PE”) investigation in March 2018 into the ACU Defect

based on six frontal crashes, reported via Early Warning Reporting between 2012

and 2017, where airbags did not deploy.2 These crashes resulted in six injuries and

four deaths.

      8.       The PE investigation focused on certain Hyundai and Kia vehicles

containing the ACU Defect. NHTSA ODI identified ZF-TRW as the supplier of

the defective ACUs, putting the Vehicle Manufacturers on notice of the ACU

Defect. A NHTSA ODI described the defect this way: “[f]ailure of the air bag

control unit may prevent the frontal air bags from deploying in the event of a

crash.”3




1
      Exhibit A, NHTSA, ODI Resume, Investigation EA 18-003 Mar. 16,
2018, https://static.nhtsa.gov/odi/inv/2018/INOA-PE18003-9810.PDF.
2
      Id.

                                        4
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.5   Page 5 of 71



      9.    In February 2018, Hyundai reported that “post-collision inspections of

the air bag control units (ACUs) showing that an electrical overstress condition

(EOS) of an ACU electronic component occurred in three of the crashes, and that

the fourth ACU is under evaluation for the same concern.”4 Hyundai stated it had

“not identified a remedy for this recall, and state[d] that the cause of the EOS is

being investigated with the ACU supplier, ZF-TRW.”5

      10.   NHTSA’s Office of Defects Investigation on April 19, 2019,

upgraded its PE investigation into the ACU Defect to an Engineering Analysis that

focused on the TRW Defendants and Vehicle Manufacturers, as well as certain

other car manufacturers.6 Per NHTSA, the TRW Defendants supplied the defective

ACUs to the Vehicle Manufacturers.7 NTSHA ODI estimates that 12.3 million

vehicles contain the ACU Defect.

      11.   Plaintiffs, individually and on behalf of the other members of the

Classes, assert claims against Defendants for violations of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301 et seq., fraudulent concealment, breach of express


3
      Id.
4
      Id.
5
      Exhibit B, NHTSA, ODI Resume, Investigation EA 19-001, Apr. 19,
2019, https://static.nhtsa.gov/odi/inv/2019/INOA-EA19001-2536.PDF.
6
      See id.

                                        5
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.6   Page 6 of 71



and implied warranties, unjust enrichment and state consumer fraud/unfair trade

practices.

      12.    Consumers never expect to purchase or lease a Class Vehicle

containing a concealed ACU Defect that prevents airbag and seatbelt pretensioner

deployment during a collision. The ACU Defect creates a safety risk and is

material to Plaintiffs and the other members of the Classes because when they

purchased or leased their Class Vehicles, they reasonably relied on the reasonable

expectation that the Class Vehicles would be free from defects and contain an

ACU and airbag system that properly functioned. Had Defendants disclosed the

ACU Defect, Plaintiffs and the other members of the Classes would not have

purchased or leased the Class Vehicles, or would have paid less for their vehicles.

      13.    Defendants knowingly, actively, and affirmatively omitted and/or

concealed the existence of the ACU Defect from Plaintiffs and the other members

of the Classes. Knowledge and information regarding the ACU Defect and the

associated safety risk was in the exclusive and superior possession of Defendants,

and was not disclosed to Plaintiffs and the other members of the Classes, who

could not reasonably discover the defect through due diligence. Through pre-

production testing, design failure mode analysis, wrongful death and personal

injury lawsuits, post-collision inspections, vehicle owner questionnaires, and

NHTSA investigations, inter alia, Defendants were aware of the ACU Defect and

                                         6
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19          PageID.7   Page 7 of 71



fraudulently concealed the defect from Plaintiffs and the other members of the

Classes.

      14.    Faced with this knowledge, the TRW Defendants continued selling

defective ACUs and the Vehicle Manufacturers continued selling Class Vehicles

equipped with airbag systems containing the ACU Defect. Defendants failed to

disclose the existence of the ACU Defect to Plaintiffs and the other members of the

Classes and have not remedied the ACU Defect and/or compensated Plaintiffs or

the other members of the Classes for this material defect. The Vehicle

Manufacturer Defendants have not issued recalls for the Class Vehicles containing

the ACU Defect, but have instead wrongfully and intentionally concealed the ACU

Defect from Plaintiffs and the other members of the Classes.

      15.    Due to Defendants’ conduct, Plaintiffs and the other members of the

Classes have been harmed and are entitled to actual damages, including damages

for diagnosis, repair and/or replacement costs, damages for the diminished value of

their vehicles, compensatory, statutory and punitive damages, attorneys’ fees,

costs, restitution, and injunctive and declaratory relief.

                       II.   JURISDICTION AND VENUE

      16.    This Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d)(2). The matter in controversy, exclusive of interest and costs, exceeds

the sum or value of $5,000,000 and is a class action in which there are more than


                                           7
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.8   Page 8 of 71



100 members of the Classes, members of the Classes (as defined below) are

citizens of states different from Defendants, and greater than two-thirds of the

members of the Classes reside in states other than the states in which Defendants

are citizens. This Court has jurisdiction over supplemental state law claims

pursuant to 28 U.S.C. § 1367 and jurisdiction over the Magnuson-Moss Warranty

Act claim by virtue of diversity jurisdiction being exercised under the Class Action

Fairness Act (“CAFA”).

      17.    Venue properly lies in this District pursuant to 28 U.S.C. § 1391(a),

(b) and (c) because FCA and the TRW Defendants maintain their corporate

headquarters in this District, because a substantial part of the events or omissions

giving rise to Plaintiffs’ claims occurred in this District, including the design and

manufacture of the defective ACUs, and because Defendants conduct a substantial

amount of business in this District. Accordingly, Defendants have sufficient

contacts with this District to subject Defendants to personal jurisdiction in the

District and venue is proper.

                                 III.   PARTIES

A.    Plaintiffs

      18.    Sigfredo Rubio is a resident of Birmingham, Alabama.

      19.    Mr. Rubio owns a 2015 Acura TLX. Mr. Rubio purchased his Acura

on May 4, 2015 from McConnell Acura in Montgomery, Alabama.


                                         8
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19          PageID.9   Page 9 of 71



      20.    Honda and the TRW Defendants failed to disclose the ACU Defect to

Mr. Rubio before he purchased his Acura, despite their knowledge of the defect,

and Mr. Rubio, therefore, purchased his Acura with the incorrect understanding

that it would be a reliable and safe personal vehicle.

      21.    Andrea Shields is a resident of Montgomery, Alabama.

      22.    Ms. Shields owns a 2014 Toyota Corolla. Ms. Shields purchased her

Toyota in 2014 from Rheinhardt Toyota in Montgomery, Alabama.

      23.    Toyota and the TRW Defendants failed to disclose the ACU Defect to

Ms. Shields before she purchased her Toyota, despite their knowledge of the

defect, and Ms. Shields, therefore, purchased her Toyota with the incorrect

understanding that it would be a reliable and safe personal vehicle.

      24.    Xin Wang is a resident of North Potomac, Maryland.

      25.    Ms. Wang owns a 2015 Honda Civic LX. Ms. Wang purchased her

Honda in mid-March 2015 from Criswell Honda in Germantown, Maryland.

      26.    Honda and the TRW Defendants failed to disclose the ACU Defect to

Ms. Wang before she purchased her Honda, despite their knowledge of the defect,

and Ms. Wang, therefore, purchased her Honda with the incorrect understanding

that it would be a reliable and safe personal vehicle.

      27.    Jami S. Oliver is a resident of Plain City, Ohio.




                                          9
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.10    Page 10 of 71



      28.    Ms. Oliver owns a 2012 Acura TSX. Mrs. Oliver purchased her Acura

on October 8, 2014 from Acura Columbus in Dublin, Ohio.

      29.    Honda and the TRW Defendants failed to disclose the ACU Defect to

Ms. Oliver before she purchased her Acura, despite their knowledge of the defect,

and Ms. Oliver, therefore, purchased her Acura with the incorrect understanding

that it would be a reliable and safe personal vehicle.

      30.    Ms. Oliver recently received a recall notice for her airbag.

      31.    Laura Shimko is a resident of Madison, Ohio.

      32.    Ms. Shimko owns a 2017 Fiat 500. Ms. Shimko purchased her Fiat on

August 14, 2017 from Ganley Mentor in Mentor, Ohio.

      33.    FCA and the TRW Defendants failed to disclose the ACU Defect to

Ms. Shimko before she purchased her Fiat, despite their knowledge of the defect,

and Ms. Shimko, therefore, purchased her Fiat with the incorrect understanding

that it would be a reliable and safe personal vehicle.

      34.    Margaret Rizzo is a resident of Fairmont, West Virginia.

      35.    Ms. Rizzo owns a 2012 Honda CR-V. Ms. Rizzo purchased her

Honda in 2014 from Urse Honda in Bridgeport, West Virginia.

      36.    Honda and the TRW Defendants failed to disclose the ACU Defect to

Ms. Rizzo before she purchased her Honda, despite Defendants’ knowledge of the




                                          10
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.11       Page 11 of 71



defect, and Ms. Rizzo, therefore, purchased her Honda with the incorrect

understanding that it would be a reliable and safe personal vehicle.

B.    ACU Manufacturer Defendants

      37.    Defendant ZF-TRW is a Delaware corporation, with its corporate

headquarters located in Livonia, Michigan.

      38.    Defendant TRW Automotive is a Delaware limited liability company,

with its corporate headquarters located in Livonia, Michigan.

      39.    The TRW Defendants design, manufacture, and sell automotive

systems,    modules,    and   components      to   automotive   original     equipment

manufacturers, including airbag systems. The TRW Defendants engage in

interstate commerce by selling automotive systems throughout the United States,

including within this District.

      40.    At all times relevant to this action, the TRW Defendants and/or their

agents manufactured, distributed, sold, and warranted airbag systems containing

the ACU Defect, as described herein, throughout the United States.

      41.    On information and belief, at all times relevant to this action, the

TRW Defendants made decisions related to design, manufacturing, marketing,

sales, warranties, and recalls of the airbag systems containing the ACU Defect

from their Livonia, Michigan headquarters, which are located within this District.




                                         11
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19          PageID.12    Page 12 of 71



C.    Vehicle Manufacturer Defendants

      42.    Defendant FCA is a Delaware limited liability company, with its

corporate headquarters located at 1000 Chrysler Drive, Auburn Hills, Michigan

48326.

      43.    FCA designs, engineers, manufactures, markets and/or sells vehicles

under the Chrysler, Dodge, Jeep, Ram, and Fiat brands in Michigan and throughout

the United States, through its network of authorized motor vehicle dealers. FCA

engages in interstate commerce by selling vehicles through its authorized dealers

located in every state of the United States, including within this District.

      44.    Defendant Honda is a California corporation, with its corporate

headquarters located at 1919 Torrance Boulevard, Torrance, California 90501.

      45.    Honda designs, engineers, manufactures, markets and/or sells vehicles

under the Honda and Acura brands in Michigan and throughout the United States,

through its network of authorized motor vehicle dealers. Honda engages in

interstate commerce by selling vehicles through its authorized dealers located in

every state of the United States, including within this District.

      46.    Defendant Toyota is a California corporation, with its corporate

headquarters located at 6565 Headquarters Drive, Plano, Texas 75024.

      47.    Toyota designs, engineers, manufactures, markets and/or sells

vehicles under the Toyota brand in Michigan and throughout the United States,

                                          12
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19          PageID.13   Page 13 of 71



through its network of authorized motor vehicle dealers. Toyota engages in

interstate commerce by selling vehicles through its authorized dealers located in

every state of the United States, including within this District.

      48.    FCA, Honda, and Toyota together are referred to herein as the

“Vehicle Manufacturer Defendants.” At all times relevant to this action, the

Vehicle Manufacturer Defendants and/or their agents manufactured, distributed,

sold, leased, and warranted the Class Vehicles throughout the United States.

                        IV.   FACTUAL ALLEGATIONS

A.    The Class Vehicles

      49.    The affected airbag systems containing the ACU Defect include those

manufactured by the TRW Defendants and subject to investigation by NHTSA

ODI. These airbag systems contain ACUs that suffer from EOS—an electrical

overstress condition that causes electric components in the ACUs to malfunction—

resulting in failure of airbags and other supplemental restraints to deploy when

Class Vehicles suffer an impact. As a result of the ACU Defect, the airbag systems

pose unreasonably dangerous safety risks to Plaintiffs and the other members of

the Classes, including the risk of injury and death. All of the Class Vehicles are

equipped with an airbag system containing the ACU Defect.

      50.    The TRW Defendants supplied the Vehicle Manufacturers with the

defective ACUs and the Vehicle Manufacturers equipped the Class Vehicles with


                                          13
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.14     Page 14 of 71



airbag systems containing the ACU Defect, which Defendants did not disclose to

Plaintiffs or the other members of the Classes.

        51.   Despite their knowledge of the ACU Defect and corresponding safety

risks, the Vehicle Manufacturers have not recalled the Class Vehicles.

B.      The ACU Defect

        52.   Class Vehicles’ airbag systems contain ACUs that sense vehicle

crashes and evaluate whether airbag deployment is necessary in the event of an

impact.8 The defective ACU is located in the Class Vehicles’ passenger

compartments and is electrically connected to crash sensors located at the front of

the Class Vehicles. Id. Based on the results of the sensor, the ACU will deploy the

appropriate airbag and other safety restraints to protect drivers and passengers from

an accident or impact. Id.

        53.   The Class Vehicles’ ACU contain an electronic component—an

application specific integrated circuit (“ASIC”)—which monitors signals from

other crash sensors located in the vehicle. ASIC failure means the ACU will not

operate properly and airbags and other supplemental restraints will not deploy

when needed. See NHTSA ODI Resume, Investigation EA 19-001.

        54.   Per NHTSA ODI, the Class Vehicles’ ACUs suffer electrical

overstress due to harmful electrical signals, which then damages the ASIC. Id. This

8
    See Exhibit B, NHTSA ODI Resume, Investigation EA 19-001.

                                         14
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19          PageID.15   Page 15 of 71



causes the ACUs to stop working, and as a result, the proper airbag and

supplemental restraints are not being deployed during a crash—subjecting

Plaintiffs and the other members of the Classes to injury and death.

        55.   By design the ACU contains electrical wiring and circuitry intended to

prevent transmission of harmful signals that may damage the ASIC. Id. Upon

information and belief, the ACUs in the Class Vehicles do not contain sufficient

ASIC protection to avoid electrical overstress, which results in failure of the

airbags to deploy when needed.

        56.   NHTSA opened an initial investigation on March 16, 2018 into the

ACU Defect, which, at that time, had caused front air bags to fail to deploy in

numerous crashes, resulting in at least six injuries and four deaths.9 The PE

investigation identified certain vehicles manufactured by Kia and Hyundai, which

contained defective ACUs manufactured by the TRW Defendants. Id.

        57.   Contemporaneously, NHTSA ODI indicated certain Kia vehicles

“also use similar ACU’s supplied by ZF-TRW” and there was “a prior recall, 16V-

668 where EOS appeared to be a root cause of air bag non-deployment in

significant frontal crashes in certain Fiat Chrysler vehicles.”

        58.   Even though the PE investigation focused on certain Hyundai and Kia

vehicles containing the ACU Defect, NHTSA ODI identified ZF-TRW as the

9
    Exhibit A, NHTSA ODI Resume, Investigation EA 18-003.

                                          15
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19          PageID.16   Page 16 of 71



supplier of the defective ACUs, putting the Vehicle Manufacturers on notice of the

ACU Defect.

           59.   Following the PE investigation, Kia and Hyundai instituted recalls of

certain vehicles affected by the ACU Defect, including 2010-2013 Kia Fortes;

2010-2013 Kia Forte Koups; 2011-2013 Kia Optimas; 2011-2013 Kia Optima

Hybrids; 2011-2012 Kia Sedonas; 2011-2012 Hyundai Sonatas; and 2011-2013

Hyundai Sonata Hybrids.10

           60.   Kia’s recall describes the ACU Defect this way: “The recalled

vehicles are equipped with an Advanced Airbag System (“AAS”). The airbag

control unit (“ACU”) in these vehicles may be susceptible to electrical overstress

(“EOS”) during certain frontal crash events.”11 The Kia recall further described the

cause of the defect as “the ASIC component within the subject ACUs may be

susceptible to EOS due to inadequate circuit protection” and explained the safety

risk as follows: “[i]f the ASIC becomes damaged, the front airbags and seatbelt

pretensioners may not deploy in certain frontal crashes where deployment may be

necessary, thereby increasing the risk of injury.”12



10
     See Exhibits C and D, Kia and Hyundai recalls.
11
     See Exhibit C, Kia recall.
12
     Id.

                                            16
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.17   Page 17 of 71



         61.   FCA recalled other vehicles for the ACU Defect in September 2016,

disclosing that the EOS condition resulted in a failure of the ASIC, which caused

airbag non-deployment.13 Despite FCA’s September 2016 recall, neither it nor any

other Vehicle Manufacturer Defendant has recalled the Class Vehicles.

         62.   NHTSA, on April 19, 2019, elevated its investigation of the ACU

Defect to an Engineering Analysis. NHTSA takes this step after certain criteria are

met signifying the need for an enhanced investigation.14

         63.   An Engineering Analysis entails “a more detailed and complete

analysis of the character and scope of the alleged defect,” building on the

information collected during the initial investigation. Id. As a result of an

Engineering Analysis, NHTSA may recommend a safety recall or work with a

manufacturer to issue a safety recall. Id.

         64.   NHTSAs accelerated investigation into the ACU Defect expanded the

scope of affected vehicles to include the Class Vehicles, inter alia, and include the

TRW Defendants in the investigation.15



13
     See Exhibit E, FCA recall.
14
  See NHTSA, Motor Vehicle Defects and Safety Recalls: What Every
Vehicle Owner Should Know, https://www-odi.nhtsa.dot.gov/recalls/
documents/MVDefectsandRecalls.pdf (Revised Aug. 2017).
15
     Exhibit B, NHTSA ODI Resume, Investigation EA 19-001.

                                             17
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.18   Page 18 of 71



           65.   NHTSA ODI “identified two substantial frontal crash events (one

fatal) involving Toyota products where EOS is suspected as the likely cause of the

non-deployments.”16 As explained by NHTSA ODI, “[t]he crashes involved a MY

2018 and a MY 2019 Corolla equipped with the subject ACU that incorporated

higher levels of ASIC protection” where “both ACUs were found to be non-

communicative (meaning the ACU could not be read with an Event Data Recorder)

after the crash, a condition found in other cases where EOS occurred with other

OEMs.”17

           66.   The ACU Defect poses a significant safety risk to Plaintiffs and the

other Class members and NHTSA has documented numerous crashes causing

injuries, including several fatalities. Id.18

           67.   The defective airbag systems were designed, engineered and

manufactured by the TRW Defendants with design and/or manufacturing flaws

that cause the ACU Defect and causes the airbags and other supplemental restraints

to not deploy in a crash. By designing, manufacturing, assembling, inspecting,


16
     Exhibit B, NHTSA ODI Resume, Investigation EA 19-001.
17
     Id.
18
   See also Tom Krisher, US Expands Probe Into ZF-TRW Air Bag Failures to
12.3M Vehicles, NBC LOS ANGELES (Apr. 23, 2019, 6:36 AM),
https://www.nbclos     angeles.com/news/national-international/US-Expands-ZF-
TRW-Air-Bag-Failure- Probe-508942951.html.

                                            18
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.19    Page 19 of 71



distributing, and/or selling defective ACUs and/or Class Vehicles equipped with

airbag systems containing the ACU Defect, Defendants rendered the Class

Vehicles unsafe for their intended use and purpose.

      68.   Upon information and belief, the ACU Defect was caused, among

other things, by the TRW Defendants’ design, manufacture or assembly of the

ACUs.

      69.   As alleged herein, Plaintiffs and the other members of the Classes

unknowingly purchased or leased Class Vehicles that contain the ACU Defect and

suffered diminished market value, did not receive the benefit of their bargain, and

suffered other damages related to their purchase or lease of the Class Vehicles as a

direct result of Defendants’ misrepresentations and/or omissions regarding the

standard, quality or grade of the Class Vehicles and/or the existence of the ACU

Defect and its associated safety risks. The fact that the Class Vehicles suffer from

the ACU Defect is material to Plaintiffs and the other members of the Classes

because it diminishes the value of the Class Vehicles and exposes drivers and

passengers of the Class Vehicles to unreasonable safety risks.

      70.   As a result of Defendants’ material omissions, including their failure

to disclose the presence of the ACU Defect in the Class Vehicles, Defendants have

caused Plaintiffs and the other members of the Classes to suffer actual damages,




                                        19
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.20   Page 20 of 71



including but not limited to out-of-pocket expenses and the diminished value of

their vehicles.

C.    Defendants’ Knowledge of the ACU Defect and Associated Safety Risks

      71.    Defendants fraudulently, intentionally, and/or recklessly concealed

from Plaintiffs and the other members of the Classes the ACU Defect even though

Defendants knew or should have known that defects in design, manufacturing,

materials and/or workmanship were causing the ACU Defect if Defendants had

adequately tested the airbag systems in the Class Vehicles.

      72.    Knowledge and information regarding the ACU Defect were in the

exclusive and superior possession of Defendants, and that information was not

provided to Plaintiffs and the other members of the Classes. Based on pre-

production testing, preproduction design or failure mode analysis, production

design or failure mode analysis, post-collision inspections, NHTSA investigations,

wrongful death and personal injury lawsuits, and early consumer complaints made

to Defendants’ network of vehicle manufacturers, inter alia, Defendants were

aware (or should have been aware) of the ACU Defect in the Class Vehicles and

fraudulently concealed the ACU Defect and safety risks from Plaintiffs and the

other members of the Classes.

      73.    Defendants fraudulently, intentionally, negligently and/or recklessly

omitted and concealed from Plaintiffs and the other members of the Classes the


                                        20
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.21    Page 21 of 71



ACU Defect even though Defendants knew or should have known of design and/or

manufacturing defects in the airbag systems in the Class Vehicles.

      74.    Defendants knew, or should have known, that the ACU Defect and

associated safety risks were material to owners and lessees of the Class Vehicles

and were not known or reasonably discoverable by Plaintiffs and the other

members of the Classes before they purchased or leased Class Vehicles, or before

the warranties on their Class Vehicles expired.

      75.    Defendants gained their knowledge of the ACU Defect through

sources not available to Plaintiffs and the other members of the Classes.

Notwithstanding Defendants’ exclusive and superior knowledge of the ACU

Defect, the Vehicle Manufacturer Defendants failed to disclose the defect to

consumers at the time of purchase or lease of the Class Vehicles (or any time

thereafter) and continued to sell Class Vehicles containing the ACU Defect.

V.    TOLLING OF THE STATUTE OF LIMITATIONS AND ESTOPPEL

A.    Discovery Rule Tolling

      76.    Plaintiffs could not have discovered through reasonable diligence that

their Class Vehicles was defective within the time period of any applicable statutes

of limitation.

      77.    Among other things, neither Plaintiffs nor the other Class members

knew or could have known that the Class Vehicles contain the ACU Defect which


                                        21
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19          PageID.22     Page 22 of 71



diminishes the value of the Class Vehicles and exposes drivers and passengers of

the Class Vehicles to unreasonable safety risks.

B.    Fraudulent Concealment Tolling

      78.    Throughout the time period relevant to this action, Defendants

concealed from and failed to disclose to Plaintiffs and the other Class members

vital information about the potentially deadly defect described herein. Indeed,

Defendants kept Plaintiffs and the other Class members ignorant of vital

information essential to the pursuit of their claims, and as a result, neither Plaintiffs

nor the other Class members could have discovered the ACU Defect, even upon

reasonable exercise of diligence.

      79.    Specifically, Defendants have known that the ACU will not operate

properly and airbags and other supplemental restraints will not deploy when

needed.

      80.    Despite their knowledge of these defects, Defendants failed to

disclose, concealed, and continue to conceal, this critical information from

Plaintiffs and the other members of the Class even though, at any point in time, it

could have done so through individual correspondence, media release, or any other

means.

      81.    Plaintiffs and the other Class members justifiably relied on

Defendants to disclose these material defects in the Class Vehicles that they


                                           22
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.23   Page 23 of 71



purchased or leased, as such defects were hidden and not discoverable through

reasonable efforts by Plaintiffs and the other Class members.

      82.    Thus, the running of all applicable statutes of limitation have been

tolled and suspended with respect to any claims that Plaintiffs and the other Class

members have sustained as a result of the defects by virtue of the fraudulent

concealment doctrine.

C.    Estoppel

      83.    Defendants were under a continuous duty to disclose to Plaintiffs and

the other Class members the true character, quality, and nature of the Class

Vehicle.

      84.    Defendants knowingly failed to disclose or concealed the true nature,

quality, and character of the Class Vehicles for consumers.

      85.    Based on the foregoing, Defendants are estopped from relying on any

statutes of limitation in defense of this action.

                     VI.    CLASS ACTION ALLEGATIONS

      86.    Plaintiffs bring this action pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(2) and/or (b)(3) on behalf of the following Classes:

        Nationwide Class: All persons or entities in the United States who
        purchased or leased a Class Vehicle (the “Nationwide Class”).

        Alabama Class: All persons or entities who purchased or leased a
        Class Vehicle in the State of Alabama (the “Alabama Class”).


                                           23
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.24   Page 24 of 71



        Maryland Class: All persons or entities who purchased or leased a
        Class Vehicle in the State of Maryland (the “Maryland Class”).

        Ohio Class: All persons or entities who purchased or leased a Class
        Vehicle in the State of Ohio (the “Ohio Class”).

        West Virginia Class: All persons or entities who purchased or
        leased a Class Vehicle in the State of West Virginia (the “West
        Virginia Class”).

      87.    Excluded from the Classes are Defendants and their parents,

subsidiaries and corporate affiliates. Plaintiffs reserve the right to revise the

definitions of the Classes based upon subsequently discovered information and

reserve the right to establish additional classes where appropriate.

      88.    The Classes are so numerous that joinder of all members is

impracticable. Plaintiffs believe that there are at least thousands of proposed

members of the Classes throughout the United States.

      89.    Common questions of law and fact exist as to all members of the

Classes and predominate over any issues solely affecting individual members of

the Classes. The common and predominating questions of law and fact include, but

are not limited to:

              Whether the Class Vehicles contain the ACU Defect;

              Whether Defendants violated the Magnuson-Moss Warranty Act, 15
               U.S.C. § 2301, et seq.;

              Whether Defendants violated the Ohio Consumer Sales Practices
               Act Ohio Rev. Code Ann. §§ 1345.01, et seq.;


                                         24
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19     PageID.25   Page 25 of 71




            Whether the Vehicle Manufacturer Defendants were unjustly
             enriched by their conduct;

            Whether the ACU Defect is a design defect and/or a defect in
             material, manufacturing and/or workmanship;

            Whether the ACU Defect in the Class Vehicles presents a safety
             risk;

            Whether and when Defendants knew or should have known about
             the ACU Defect;

            Whether Defendants knew or should have known that the ACU
             Defect in Class Vehicles presents a safety risk;

            Whether Defendants had a duty to disclose the ACU Defect;

            Whether Defendants breached their duty to disclose the ACU
             Defect;

            Whether Defendants intentionally and knowingly concealed,
             suppressed and/or omitted material facts concerning the standard,
             quality or grade of the Class Vehicles and/or the ACU Defect;

            Whether Defendants made material omissions concerning the
             standard, quality or grade of the Class Vehicles and/or the ACU
             Defect;

            Whether the defective nature of the Class Vehicles constitutes a
             material fact reasonable consumers would have considered in
             deciding whether to purchase a Class Vehicle;

            Whether Defendants actively concealed material facts from Plaintiffs
             and the other members of the Classes;

            Whether Defendants breached their implied warranties to Plaintiffs
             and the other members of the Classes;




                                      25
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.26    Page 26 of 71




             Whether the Vehicle Manufacturer Defendants breached their
              express warranties to Plaintiffs and the other members of the
              Classes;

             Whether the other members of the Classes would pay less for a Class
              Vehicle if Defendants, at the time of purchase or lease, disclosed the
              ACU Defect and/or associated safety risks;

             Whether Plaintiffs and the other members of the Classes would have
              purchased or leased a Class Vehicle if Defendants, at the time of
              purchase or lease, disclosed the ACU Defect and/or associated safety
              risks;

             Whether damages, restitution, equitable, injunctive, compulsory or
              other relief is warranted.

      90.    Plaintiffs’ claims are typical of the claims of the Classes Plaintiffs

seek to represent. As alleged herein, Plaintiffs and the Classes sustained damages

arising out of the same unlawful actions and conduct by Defendants.

      91.    Plaintiffs are willing and prepared to serve the Classes in a

representative capacity with all of the obligations and duties material thereto.

      92.    Plaintiffs will fairly and adequately protect the interests of the Classes

and have no interests adverse to or in conflict with the interests of the other

members of the Classes.

      93.    Plaintiffs’ interests are co-extensive with and are not antagonistic to

those of absent members within the Classes. Plaintiffs will undertake to represent

and protect the interests of absent members within the Classes and will vigorously

prosecute this action.


                                          26
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.27   Page 27 of 71



      94.    Plaintiffs have engaged the services of the undersigned counsel.

Counsel is experienced in complex litigation, will adequately prosecute this action

and will assert and protect the rights of, and otherwise represent, Plaintiffs and

absent members of the Classes.

      95.    A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy. Plaintiffs know of no difficulty to be

encountered in the management of this litigation that would preclude its

maintenance as a class action.

      96.    Class action status is warranted under Rule 23(b)(3) because questions

of law or fact common to the members of the Classes predominate over any

questions affecting only individual members, and a class action is superior to other

available methods for the fair and efficient adjudication of this controversy.

      97.    The Classes may also be certified under Rule 23(b)(2) because

Defendants have acted on grounds generally applicable to the Classes, thereby

making it appropriate to award final injunctive relief or corresponding declaratory

relief with respect to the Classes.

      98.    The interests of members of the Classes in individually controlling the

prosecution of separate actions is theoretical and not practical. The Classes have a

high degree of similarity and are cohesive, and Plaintiffs anticipate no difficulty in

the management of this matter as a class action.

                                         27
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.28   Page 28 of 71



                          VII. CLAIMS FOR RELIEF

A.    Claim Brought on Behalf of the Nationwide Class

                                   COUNT I
         Violation of the Magnuson-Moss Warranty Act (“MMWA”),
                                      M
                (Against the Vehicle Manufacturer Defendants)

      99.    Plaintiffs Rubio, Shields, Wang, Oliver, Shimko, and Rizzo

(“Plaintiffs,” for purposes of the Nationwide Class’s claims) incorporate and re-

allege paragraphs 1-98 as though fully set forth herein.

      100. Plaintiffs bring this Count individually and on behalf of the other

members of the Nationwide Class (the “Class,” for purposes of this Count) against

the Vehicle Manufacturer Defendants.

      101. Plaintiffs satisfy the MMWA jurisdictional requirement because they

allege diversity jurisdiction under CAFA, 28 U.S.C. § 1332(d)(2).

      102. Plaintiffs and the other members of the Class are “consumers” within

the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

      103. The     Vehicle    Manufacturer     Defendants    are    “suppliers”   and

“warrantors” within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C.

§ 2301(4)-(5).

      104. The ACUs and Class Vehicles are “consumer products” within the

meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).



                                         28
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19      PageID.29   Page 29 of 71



      105. The MMWA provides a cause of action for any consumer who is

damaged by the failure of a warrantor to comply with a written or implied

warranty. See 15 U.S.C. § 2310(d)(1).

      106. Pursuant to 15 U.S.C. § 2310(e), Plaintiffs are entitled to bring this

class action and are not required to give the Vehicle Manufacturer Defendants

notice and an opportunity to cure until such time as the Court determines the

representative capacity of Plaintiffs pursuant to Rule 23 of the Federal Rules of

Civil Procedure.

      107. The Vehicle Manufacturer Defendants provided Plaintiffs and the

other members of the Classes with one or more express warranties, which are

covered under 15 U.S.C. § 2301(6). Under warranties provided to Plaintiffs and the

other members of the Class, the Vehicle Manufacturer Defendants promised to

repair or replace covered defective components arising out of defects in materials

and/or workmanship, including the ACU Defect, at no cost to owners and lessees

of the Class Vehicles. As alleged herein, the Vehicle Manufacturer Defendants

breached these warranties.

      108. The Vehicle Manufacturer Defendants provided Plaintiffs and the

other Class members with implied warranties, including an implied warranty of

merchantability, in connection with the purchase or lease of the Class Vehicles,

whereby the Vehicle Manufacturer Defendants warranted that the ACUs and Class

                                        29
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19          PageID.30    Page 30 of 71



Vehicles were fit for their ordinary purpose as safe vehicles. The Class Vehicles’

implied warranties are covered under 15 U.S.C. § 2301(7).

      109. The Vehicle Manufacturer Defendants breached these implied

warranties by failing to disclose and fraudulently concealing information regarding

the standard, quality or grade of the Class Vehicles and/or the presence of the ACU

Defect and corresponding safety risks. Without limitation, the Class Vehicles share

a common defect in design, material, manufacturing and/or workmanship that fails

to operate as represented by the Vehicle Manufacturer Defendants and presents a

safety risk, and therefore, the Class Vehicles are not fit for their ordinary purpose.

      110. Affording the Vehicle Manufacturer Defendants a reasonable

opportunity to cure their breaches of warranties would be unnecessary and futile.

At the time of sale or lease of each Class Vehicle and all relevant times thereafter,

the Vehicle Manufacturer Defendants knew, or were reckless in not knowing, of

the material omissions concerning the standard, quality or grade of the Class

Vehicles and the presence of the ACU Defect and corresponding safety risks, but

failed to repair or replace the ACU Defect and/or disclose the defect. Under the

circumstances, the remedies available under any informal settlement procedure

would be inadequate and any requirement that Plaintiffs resort to an informal

dispute resolution procedure and/or afford the Vehicle Manufacturer Defendants a




                                          30
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19      PageID.31    Page 31 of 71



reasonable opportunity to cure their breaches of warranties is excused and thereby

deemed satisfied.

      111. Plaintiffs and the other members of the Class experienced the ACU

Defect within the warranty periods but the Vehicle Manufacturer Defendants failed

to inform Plaintiffs and the other members of the Class of the existence of the

ACU Defect and associated safety risk, and failed to provide a suitable remedy or

repair of the ACU Defect free of charge within a reasonable time.

      112. Any attempt by the Vehicle Manufacturer Defendants to disclaim or

limit their express or implied warranties is unconscionable and unenforceable here.

Specifically, the Vehicle Manufacturer Defendants’ warranty limitations are

unenforceable because they knowingly sold or leased defective products without

informing consumers about the defect. The time limits contained in the Vehicle

Manufacturer Defendants’ warranty periods are also unconscionable and

inadequate to protect Plaintiffs and the other members of the Class. Among other

things, Plaintiffs and the other members of the Class did not determine these time

limitations, the terms of which unreasonably favored the Vehicle Manufacturer

Defendants. A gross disparity in bargaining power existed between the Vehicle

Manufacturer Defendants, on the one hand, and Plaintiffs and the other members

of the Class, on the other hand, and the Vehicle Manufacturer Defendants knew or




                                        31
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.32   Page 32 of 71



should have known that the Class Vehicles were defective at the time of sale or

lease and that they posed a safety risk.

      113. Plaintiffs and each of the other members of the Class have had

sufficient direct dealings with either the Vehicle Manufacturer Defendants or their

agents (dealerships) to establish privity of contract.

      114. Nonetheless, privity is not required here because Plaintiffs and each of

the other members of the Class are intended third-party beneficiaries of contracts

between the Vehicle Manufacturer Defendants and their dealers, and specifically,

of the implied warranties. The dealers were not intended to be the ultimate

consumers of the Class Vehicles and have no rights under the warranty agreements

provided with the Class Vehicles; the warranty agreements were designed for and

intended to benefit consumers. Finally, privity is also not required because the

Class Vehicles are dangerous instrumentalities due to the ACU Defect.

      115. Plaintiffs and the other members of the Class would suffer economic

hardship if they returned their Class Vehicles, but did not receive the return of all

payments made by them to the Vehicle Manufacturer Defendants. Thus, Plaintiffs

and the other members of the Class have not re-accepted their Class Vehicles by

retaining them.

      116. The amount in controversy of Plaintiffs’ individual claims meets or

exceeds the sum of $25. The amount in controversy of this action exceeds the sum

                                           32
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.33   Page 33 of 71



of $50,000, exclusive of interest and costs, computed on the basis of all claims to

be determined in this lawsuit.

        117. Plaintiffs, individually and on behalf of the other members of the

Class, seek equitable relief, restitution, and all damages permitted by law,

including diminution in the value of the Class Vehicles, in an amount to be proven

at trial.

B.      Claims Brought on Behalf of the Alabama Class

                                   COUNT II
                          Breach of Express Warranty
                       Ala. Code §§ 7-2-313 and 7-2A-210
                 (Against the Vehicle Manufacturer Defendants)

        118. Plaintiffs Rubio and Shields (“Plaintiffs,” for purposes of the Alabama

Class’s claims) incorporate and re-allege paragraphs 1-98 as though fully set forth

herein.

        119. Plaintiffs bring this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count) against

the Vehicle Manufacturer Defendants.

        120. The Vehicle Manufacturer Defendants are and were at all relevant

times merchants with respect to the Class Vehicles.

        121. The Vehicle Manufacturer Defendants expressly warranted that they

would repair or replace defects in material or workmanship free of charge if those

defects became apparent during the warranty period.
                                         33
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.34   Page 34 of 71



      122. The Vehicle Manufacturer Defendants’ express warranties formed the

basis of the bargain that was reached when Plaintiffs and the other Class members

purchased or leased their Class Vehicles equipped with the ACU Defect.

      123. The Vehicle Manufacturer Defendants breached their express

warranties to repair defects in materials and workmanship within the Class

Vehicles. The Vehicle Manufacturer Defendants have not repaired, and have been

unable to repair, the Class Vehicles’ materials and workmanship defects.

      124. The Vehicle Manufacturer Defendants were provided notice of the

ACU Defect through numerous complaints filed against them directly and through

their dealers, as well as their own internal engineering knowledge.

      125. Furthermore, the express warranties fail in their essential purpose

because the contractual remedy is insufficient to make Plaintiffs and the other

Class members whole and because the Vehicle Manufacturer Defendants have

failed and/or has refused to adequately provide the promised remedies within a

reasonable time.

      126. Accordingly, recovery by Plaintiffs and the other Class members is

not limited to the limited warranty of repair to parts defective in materials and

workmanship, and Plaintiffs, individually and on behalf of the other Class

members, seeks all remedies as allowed by law.




                                        34
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.35    Page 35 of 71



      127. Also, as alleged in more detail herein, at the time that the Vehicle

Manufacturer Defendants warranted and sold the Class Vehicles they knew that the

Class Vehicles did not conform to the warranty and were inherently defective, and

the Vehicle Manufacturer Defendants improperly concealed material facts

regarding their Class Vehicles.    Plaintiffs and the other Class members were

therefore induced to purchase or lease the Class Vehicles under false pretenses.

      128. Moreover, much of the damage flowing from the Class Vehicles

cannot be resolved through the limited remedy of repairs, as those incidental and

consequential damages have already been suffered due to the Vehicle

Manufacturer Defendants’ improper conduct as alleged herein, and due to their

failure and/or continued failure to provide such limited remedy within a reasonable

time, and any limitation on Plaintiffs’ and the other Class members’ remedies

would be insufficient to make them whole.

      129. As a direct and proximate result of the Vehicle Manufacturer

Defendants’ breaches of their express warranties, Plaintiffs and the other Class

members have been damaged in an amount to be determined at trial.




                                        35
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19      PageID.36    Page 36 of 71



                                 COUNT III
                Breach of Implied Warranty of Merchantability
                      Ala. Code §§ 7-2-314 and 7-2A-212
                (Against the Vehicle Manufacturer Defendants)

      130. Plaintiffs Rubio and Shields (“Plaintiffs,” for purposes of the Alabama

Class’s claims) incorporate and re-allege paragraphs 1-98 as though fully set forth

herein.

      131. Plaintiffs bring this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count) against

the Vehicle Manufacturer Defendants.

      132. The Vehicle Manufacturer Defendants are and were at all relevant

times merchants with respect to motor vehicles under Ala. Code §§ 7-2-104 and 7-

2A-103.

      133. Pursuant to Ala. Code §§ 7-2-314 and 7-2A-212, a warranty that the

Class Vehicles were in merchantable condition was implied by law, and the Class

Vehicles were bought and sold subject to an implied warranty of merchantability.

      134. The Class Vehicles did not comply with the implied warranty of

merchantability because, at the time of sale and at all times thereafter, they were

defective and not in merchantable condition, would not pass without objection in

the trade, and were not fit for the ordinary purpose for which vehicles were used.

Specifically, the Class Vehicles suffer from the ACU Defect which causes airbag

deployment failure during an accident.
                                         36
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.37   Page 37 of 71



      135. The Vehicle Manufacturer Defendants were provided notice of the

ACU Defect through numerous complaints filed against them directly and through

their dealers, as well as their own internal engineering knowledge.

      136. Plaintiff and the other Class members suffered injuries due to the

defective nature of the Class Vehicles and the Vehicle Manufacturer Defendants’

breaches of the warranty of merchantability.

      137. As a direct and proximate result of the Vehicle Manufacturer

Defendants’ breaches of the warranty of merchantability, Plaintiff and the other

Class members have been damaged in an amount to be proven at trial.

                                   COUNT IV
                              Fraudulent Omission
                             (Against all Defendants)

      138. Plaintiffs Rubio and Shields (“Plaintiffs,” for purposes of the Alabama

Class’s claims) incorporate and re-allege paragraphs 1-98 as though fully set forth

herein.

      139. Plaintiffs bring this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count) against all

Defendants.

      140. Defendants were aware of the ACU Defect within the Class Vehicles

when they marketed and sold the Class Vehicles to Plaintiffs and the other

members of the Class.

                                        37
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.38   Page 38 of 71



      141. Having been aware of the ACU Defect within the Class Vehicles, and

having known that Plaintiffs and the other members of the Class could not have

reasonably been expected to know of the ACU Defect, Defendants had a duty to

disclose the defect to Plaintiffs and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      142. Defendants did not disclose the ACU Defect within the Class Vehicles

to Plaintiffs and the other members of the Class in connection with the sale of the

Class Vehicles.

      143. For the reasons set forth above, the ACU Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the

Class Vehicles.

      144. In purchasing the Class Vehicles, Plaintiffs and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles.

      145. Had Plaintiffs and the other members of the Class known of the ACU

Defect within the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.

      146. Through their omissions regarding the ACU Defect within the Class

Vehicles, Defendants intended to induce, and did induce, Plaintiffs and the other

members of the Class to either purchase a Class Vehicle that they otherwise would

                                          38
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.39   Page 39 of 71



not have purchased, or pay more for a Class Vehicle than they otherwise would

have paid.

         147. As a direct and proximate result of Defendants’ omissions, Plaintiffs

and the other members of the Class either overpaid for the Class Vehicles or would

not have purchased the Class Vehicles at all if the ACU Defect had been disclosed

to them, and, therefore, have incurred damages in an amount to be determined at

trial.

                                     COUNT V
                                 Unjust Enrichment
                               (Against all Defendants)

         148. Plaintiffs Rubio and Shields (“Plaintiffs,” for purposes of the Alabama

Class’s claims) incorporate and re-allege paragraphs 1-98 as though fully set forth

herein.

         149. Plaintiffs bring this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count) against all

Defendants.

         150. Defendants have benefitted from selling and leasing at an unjust profit

defective Class Vehicles that had artificially inflated prices due to Defendants’

concealment of the ACU Defect, and Plaintiffs and the other members of the Class

have overpaid for these vehicles.




                                          39
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.40    Page 40 of 71



      151. Defendants have received and retained unjust benefits from Plaintiffs

and the other members of the Class, and inequity has resulted.

      152. It is inequitable and unconscionable for Defendants to retain these

benefits.

      153. Because Defendants concealed their fraud and deception, Plaintiffs

and the other members of the Class were not aware of the true facts concerning the

Class Vehicles and did not benefit from Defendants’ misconduct.

      154. Defendants knowingly accepted the unjust benefits of their wrongful

conduct.

      155. As a result of Defendants’ misconduct, the amount of their unjust

enrichment should be disgorged and returned to Plaintiffs and the other members

of the Class in an amount to be proven at trial.

C.    Claims Brought on Behalf of the Maryland Class

                                   COUNT VI
              Violation of the Maryland Consumer Protection Act,
                      Md. Code Com. Law § 13-101, et seq.
                             (Against all Defendants)

      156. Plaintiff Wang (“Plaintiff,” for purposes of the Maryland Class’s

claims) repeats and realleges paragraphs 1-98 as if fully set forth herein.

      157. Plaintiff brings this claim individually and on behalf of the other

members of the Maryland Class (the “Class,” for purposes of this Count) against

all Defendants.
                                          40
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.41    Page 41 of 71



      158. Plaintiff is a person within the meaning of the Maryland Consumer

Protection Act (the “Act”) for all purposes therein.

      159. Defendants are persons within the meaning of the Act for all purposes

therein.

      160. Defendants’ conduct complained of herein constitutes acts, uses or

employment by Defendants of unconscionable commercial practices, deception,

fraud, false pretenses, false promises, misrepresentations or knowing concealment,

suppression, or omission of material facts with the intent that Plaintiff and the

other Class members would rely upon such concealment, suppression, or omission

in connection with the sale, marketing, and advertisement of the Class Vehicles.

Defendants’ conduct herein is an unfair practice that has the capacity to, and did,

deceive consumers, as alleged herein.

      161. All of the conduct alleged herein occurred in the course of

Defendants’ business and is part of a pattern or generalized course of conduct.

      162. Defendants’ actions, as complained of herein, constitute unfair or

deceptive trade practices in violation of the Maryland Consumer Protection Act, as

follows:

             a.    Despite having knowledge of the defective nature of the Class

      Vehicles, Defendants failed to inform Plaintiff and the other Class members

      of the ACU Defect, thus deceiving them into purchasing the Class Vehicles;

                                         41
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.42    Page 42 of 71



            b.     Defendants used knowing concealment, suppression, or

      omission of material facts with the intent that Plaintiff and the other Class

      members rely on them in their purchases of the Class Vehicles; and

            c.     Defendants committed other deceptive or unfair trade practices

      described in Md. Code Com. Law § 13-301.

      163. Plaintiff and the other Class members were injured by Defendants’

conduct. As a direct and proximate result of Defendants’ unfair methods of

competition and unfair or deceptive acts or practices, Plaintiff and the other Class

members have suffered actual economic losses.

                                  COUNT VII
                          Breach of Express Warranty
                           Md. Code Com. Law § 2-313
                 (Against the Vehicle Manufacturer Defendants)

      164. Plaintiff Wang (“Plaintiff,” for purposes of the Maryland Class’s

claims) incorporates and re-alleges paragraphs 1-98 as though fully set forth

herein.

      165. Plaintiff brings this Count individually and on behalf of the other

members of the Maryland Class (the “Class,” for purposes of this Count) against

the Vehicle Manufacturer Defendants.

      166. The Vehicle Manufacturer Defendants are and were at all relevant

times merchants with respect to the Class Vehicles.


                                        42
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.43    Page 43 of 71



      167. The Vehicle Manufacturer Defendants expressly warranted that they

would repair or replace defects in material or workmanship free of charge if those

defects became apparent during the warranty period.

      168. The Vehicle Manufacturer Defendants’ express warranties formed the

basis of the bargain that was reached when Plaintiff and the other Class members

purchased or leased their Class Vehicles equipped with the ACU Defect.

      169. The Vehicle Manufacturer Defendants breached their express

warranty to repair defects in materials and workmanship within the Class Vehicles.

The Vehicle Manufacturer Defendants have not repaired, and have been unable to

repair, the Class Vehicles’ materials and workmanship defects.

      170. The Vehicle Manufacturer Defendants were provided notice of the

ACU Defect through numerous complaints filed against them directly and through

their dealers, as well as their own internal engineering knowledge.

      171. Furthermore, the express warranties fail in their essential purpose

because the contractual remedy is insufficient to make Plaintiff and the other Class

members whole and because the Vehicle Manufacturer Defendants have failed

and/or have refused to adequately provide the promised remedies within a

reasonable time.

      172. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited warranty of repair to parts defective in materials and

                                        43
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.44    Page 44 of 71



workmanship, and Plaintiff, individually and on behalf of the other Class members,

seeks all remedies as allowed by law.

      173. Also, as alleged in more detail herein, at the time that the Vehicle

Manufacturer Defendants warranted and sold the Class Vehicles they knew that the

Class Vehicles did not conform to the warranty and were inherently defective, and

the Vehicle Manufacturer Defendants improperly concealed material facts

regarding their Class Vehicles.     Plaintiff and the other Class members were

therefore induced to purchase or lease the Class Vehicles under false pretenses.

      174. Moreover, much of the damage flowing from the Class Vehicles

cannot be resolved through the limited remedy of repairs, as those incidental and

consequential damages have already been suffered due to the Vehicle

Manufacturer Defendants’ improper conduct as alleged herein, and due to their

failure and/or continued failure to provide such limited remedy within a reasonable

time, and any limitation on Plaintiff’s and the other Class members’ remedies

would be insufficient to make them whole.

      175. As a direct and proximate result of the Vehicle Manufacturer

Defendants’ breaches of their express warranties, Plaintiff and the other Class

members have been damaged in an amount to be determined at trial.




                                        44
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19      PageID.45    Page 45 of 71



                                COUNT VIII
                Breach of Implied Warranty of Merchantability
                          Md. Code Com. Law § 2-314
                (Against the Vehicle Manufacturer Defendants)

       176. Plaintiff Wang (“Plaintiff,” for purposes of the Maryland Class’s

claims) incorporates and re-alleges paragraphs 1-98 as though fully set forth

herein.

       177. Plaintiff brings this Count individually and on behalf of the other

members of the Maryland Class (the “Class,” for purposes of this Count) against

the Vehicle Manufacturer Defendants.

       178. The Vehicle Manufacturer Defendants are and were at all relevant

times merchants with respect to motor vehicles under Md. Code Com. Law § 2-

104.

       179. Pursuant to Md. Code Com. Law § 2-104, a warranty that the Class

Vehicles were in merchantable condition was implied by law, and the Class

Vehicles were bought and sold subject to an implied warranty of merchantability.

       180. The Class Vehicles did not comply with the implied warranty of

merchantability because, at the time of sale and at all times thereafter, they were

defective and not in merchantable condition, would not pass without objection in

the trade, and were not fit for the ordinary purpose for which vehicles were used.

Specifically, the Class Vehicles suffer from the ACU Defect which causes airbag

deployment failure during an accident.
                                         45
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.46   Page 46 of 71



      181. The Vehicle Manufacturer Defendants were provided notice of the

ACU Defect through numerous complaints filed against them directly and through

their dealers, as well as their own internal engineering knowledge.

      182. Plaintiff and the other Class members suffered injuries due to the

defective nature of the Class Vehicles and the Vehicle Manufacturer Defendants’

breach of the warranty of merchantability.

      183. As a direct and proximate result of the Vehicle Manufacturer

Defendants’ breach of the warranty of merchantability, Plaintiff and the other

Class members have been damaged in an amount to be proven at trial.

                                   COUNT IX
                              Fraudulent Omission
                             (Against all Defendants)

      184. Plaintiff Wang (“Plaintiff,” for purposes of the Maryland Class’s

claims) incorporates and re-alleges paragraphs 1-98 as though fully set forth

herein.

      185. Plaintiff brings this Count individually and on behalf of the other

members of the Maryland Class (the “Class,” for purposes of this Count) against

all Defendants.

      186. Defendants were aware of the ACU Defect within Class Vehicles

when they marketed and sold the Class Vehicles to Plaintiff and the other members

of the Class.

                                        46
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.47   Page 47 of 71



      187. Having been aware of the ACU Defect within the Class Vehicles, and

having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the ACU Defect, Defendants had a duty to

disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      188. Defendants did not disclose the ACU Defect within the Class Vehicles

to Plaintiff and the other members of the Class in connection with the sale of the

Class Vehicles.

      189. For the reasons set forth above, the ACU Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the

Class Vehicles.

      190. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles.

      191. Had Plaintiff and the other members of the Class known of the ACU

Defect within the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.

      192. Through their omissions regarding the ACU Defect within the Class

Vehicles, Defendants intended to induce, and did induce, Plaintiff and the other

members of the Class to either purchase a Class Vehicle that they otherwise would

                                          47
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.48   Page 48 of 71



not have purchased, or pay more for a Class Vehicle than they otherwise would

have paid.

         193. As a direct and proximate result of Defendants’ omissions, Plaintiff

and the other members of the Class either overpaid for the Class Vehicles or would

not have purchased the Class Vehicles at all if the ACU Defect had been disclosed

to them, and, therefore, have incurred damages in an amount to be determined at

trial.

                                     COUNT X
                                 Unjust Enrichment
                               (Against all Defendants)

         194. Plaintiff Wang (“Plaintiff,” for purposes of the Maryland Class’s

claims) incorporates and re-alleges paragraphs 1-98 as though fully set forth

herein.

         195. Plaintiff brings this Count individually and on behalf of the other

members of the Maryland Class (the “Class,” for purposes of this Count) against

all Defendants.

         196. Defendants have benefitted from selling and leasing at an unjust profit

defective Class Vehicles that had artificially inflated prices due to Defendants’

concealment of the ACU Defect, and Plaintiff and the other members of the Class

have overpaid for these vehicles.




                                          48
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.49   Page 49 of 71



      197. Defendants have received and retained unjust benefits from Plaintiff

and the other members of the Class, and inequity has resulted.

      198. It is inequitable and unconscionable for Defendants to retain these

benefits.

      199. Because Defendants concealed their fraud and deception, Plaintiff and

the other members of the Class were not aware of the true facts concerning the

Class Vehicles and did not benefit from Defendants’ misconduct.

      200. Defendants knowingly accepted the unjust benefits of their wrongful

conduct.

      201. As a result of Defendants’ misconduct, the amount of their unjust

enrichment should be disgorged and returned to Plaintiff and the other members of

the Class in an amount to be proven at trial.

D.    Claims Brought on Behalf of the Ohio Class

                                   COUNT XI
              Violation of the Ohio Consumer Sales Practices Act,
                    Ohio Rev. Code Ann. §§ 1345.01, et seq.
                             (Against all Defendants)

      202. Plaintiffs Oliver and Shimko (“Plaintiffs,” for purposes of the Ohio

Class’s claims) incorporate and re-allege paragraphs 1-98 as though fully set forth

herein.




                                         49
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.50    Page 50 of 71



      203. Plaintiffs bring this Count individually and on behalf of the other

members of the Ohio Class (the “Class,” for purposes of this Count) against all

Defendants.

      204. Defendants, Plaintiffs, and the other Class members are “persons”

within the meaning of Ohio Rev. Code Ann. § 145.01(B).              Defendants are

“suppliers” as defined by Ohio Rev. Code Ann. § 1345.01(c).

      205. Plaintiffs and the other Class members are “consumers” as that term is

defined in Ohio Rev. Code Ann. § 1345.01(D), and their purchase and lease of the

Class Vehicles are “consumer transactions” within the meaning of Ohio Rev. Code

Ann. § 1345.01(A).

      206. Ohio Rev. Code Ann. § 1345.02 prohibits unfair or deceptive acts or

practices in connection with consumer transactions.

      207. In the course of Defendants’ business, Defendants violated the Ohio

Consumer Sales Practices Act (“CSPA”) by selling Class Vehicles with the ACU

Defect, leading to airbags failing to deploy during an accident, resulting in injury

or death, or negligently concealing or suppressing material facts concerning the

ACU Defect in the Class Vehicles.

      208. Defendants have committed unfair and deceptive acts in violation of

the Ohio CSPA by knowingly placing into the stream of commerce the Class

Vehicles with the ACU Defect.

                                        50
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19      PageID.51    Page 51 of 71



      209. Moreover, Defendants have committed an unfair and deceptive act by

knowingly concealing the ACU Defect in the Class Vehicles and failing to inform

Plaintiffs and the other Class members of this defect.

      210. Defendants’ unfair or deceptive acts or practices were likely to, and

did, in fact, deceive consumers, including Plaintiffs and the other Class members,

about the true reliability, dependability, efficiency, and quality of the Class

Vehicles.

      211. Plaintiffs and the other Class members suffered ascertainable loss and

actual damages as a direct result of Defendants’ concealment of and failure to

disclose material information, namely, the ACU Defect. Plaintiffs and the other

Class members who purchased or leased the Class Vehicles would not have done

so, or would have paid significantly less, if the true nature of the Class Vehicles

had been disclosed. Plaintiffs and the other Class members also suffered

diminished value of their vehicles.

      212. Defendants are liable to Plaintiffs and the other Class members for

compensatory damages, injunctive/equitable relief, and attorneys’ fees pursuant to

Ohio Rev. Code Ann. § 1345.09.




                                         51
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19      PageID.52    Page 52 of 71



                                COUNT XII
                        Breach of Express Warranty,
                 Ohio Rev. Code Ann. §§ 1302.26 and 1310.17
                (Against the Vehicle Manufacturer Defendant)

      213. Plaintiffs Oliver and Shimko (“Plaintiffs,” for purposes of the Ohio

Class’s claims) incorporate and re-allege paragraphs 1-98 as though fully set forth

herein.

      214. Plaintiffs bring this Count individually and on behalf of the other

members of the Ohio Class (the “Class,” for purposes of this Count) against the

Vehicle Manufacturer Defendants.

      215. The Vehicle Manufacturer Defendants are and were at all relevant

times merchants with respect to the Class Vehicles.

      216. The Vehicle Manufacturer Defendants expressly warranted that they

would repair or replace defects in material or workmanship free of charge if they

became apparent during the warranty period.

      217. The Vehicle Manufacturer Defendants’ express warranties formed the

basis of the bargain that was reached when Plaintiffs and the other Class members

purchased or leased their Class Vehicles equipped with the ACU Defect.

      218. The Vehicle Manufacturer Defendants breached their express

warranties to repair defects in materials and workmanship within the Class

Vehicles. The Vehicle Manufacturer Defendants have not repaired, and have been

unable to repair, the Class Vehicles’ materials and workmanship defects.
                                        52
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.53   Page 53 of 71



      219. The Vehicle Manufacturer Defendants were provided notice of the

ACU Defect through numerous complaints filed against them directly and through

their dealers, as well as their own internal engineering knowledge.

      220. Furthermore, the limited warranty of repair fails in its essential

purpose because the contractual remedy is insufficient to make Plaintiffs and the

other Class members whole and because the Vehicle Manufacturer Defendants

have failed and/or have refused to adequately provide the promised remedies

within a reasonable time.

      221. Accordingly, recovery by Plaintiffs and the other Class members is

not limited to the limited warranty of repair to parts defective in materials and

workmanship, and Plaintiffs, individually and on behalf of the other Class

members, seek all remedies as allowed by law.

      222. Also, as alleged in more detail herein, at the time that the Vehicle

Manufacturer Defendants warranted and sold the Class Vehicles they knew that the

Class Vehicles did not conform to the warranty and were inherently defective, and

the Vehicle Manufacturer Defendants improperly concealed material facts

regarding their Class Vehicles. Plaintiffs and the other Class members were,

therefore, induced to purchase or lease the Class Vehicles under false pretenses.

      223. Moreover, much of the damage flowing from the Class Vehicles

cannot be resolved through the limited remedy of repairs, as those incidental and

                                         53
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.54    Page 54 of 71



consequential damages have already been suffered due to the Vehicle

Manufacturer Defendants’ improper conduct as alleged herein, and due to their

failure and/or continued failure to provide such limited remedy within a reasonable

time, and any limitation on Plaintiffs and the other Class members’ remedies

would be insufficient to make Plaintiffs and the other Class members whole.

      224. As a direct and proximate result of the Vehicle Manufacturer

Defendants’ breaches of express warranties, Plaintiffs and the other Class members

have been damaged in an amount to be determined at trial.

                                COUNT XIII
                     Breach of Implied Warranty in Tort
                (Against the Vehicle Manufacturer Defendant)

      225. Plaintiffs Oliver and Shimko (“Plaintiffs,” for purposes of the Ohio

Class’s claims) incorporate and re-allege paragraphs 1-98 as though fully set forth

herein.

      226. Plaintiffs bring this Count individually and on behalf of the other

members of the Ohio Class (the “Class,” for purposes of this Count) against the

Vehicle Manufacturer Defendants.

      227. The Vehicle Manufacturer Defendants manufactured and sold the

defective Class Vehicles to Plaintiffs and the other Class members.

      228. The Class Vehicles are defective because they have the ACU Defect,

which, among other things, causes airbags to fail to deploy during an accident.

                                        54
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.55   Page 55 of 71



      229. These defects existed at the time the Class Vehicles left the control of

the Vehicle Manufacturer Defendants.

      230. Based upon these defects, the Vehicle Manufacturer Defendants have

failed to meet the expectations of a reasonable consumer. The Class Vehicles have

failed in their ordinary, intended use, because they suffer from the ACU Defect,

causing airbag deployment failure during an accident.

      231. The above-described defects in the Class Vehicles were the direct and

proximate cause of economic damages to Plaintiffs and the other Class members.

                                 COUNT XIV
                             Fraudulent Omission
                            (Against all Defendants)

      232. Plaintiffs Oliver and Shimko (“Plaintiffs,” for purposes of the Ohio

Class’s claims) incorporate and re-allege paragraphs 1-98 as though fully set forth

herein.

      233. Plaintiffs bring this Count individually and on behalf of the other

members of the Ohio Class (the “Class,” for purposes of this Count) against all

Defendants.

      234. Defendants were aware of the ACU Defect when they marketed and

sold the Class Vehicles to Plaintiffs and the other Class members.

      235. Having been aware of the ACU Defect, and having known that

Plaintiffs and the other Class members could not have reasonably been expected to

                                        55
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.56   Page 56 of 71



know of this defect, Defendants had a duty to disclose the ACU Defect to Plaintiffs

and the other Class members in connection with the sale or lease of the Class

Vehicles.

      236. Defendants did not disclose the ACU Defect to Plaintiffs and the other

Class members in connection with the sale or lease of the Class Vehicles.

      237. For the reasons set forth above, the ACU Defect comprises material

information with respect to the sale or lease of the Class Vehicles.

      238. In purchasing or leasing the Class Vehicles, Plaintiffs and the other

Class members reasonably relied on Defendants to disclose known material defects

with respect to the Class Vehicles. Had Plaintiffs and the other Class members

known of the ACU Defect, they would have not purchased the Class Vehicles or

would have paid less for the Class Vehicles.

      239. Through their omissions regarding the ACU Defect, Defendants

intended to induce, and did induce, Plaintiffs and the other Class members to

purchase or lease a Class Vehicle that they otherwise would not have purchased, or

to pay more for a Class Vehicle than they otherwise would have paid.

      240. As a direct and proximate result of Defendants’ omissions, Plaintiffs

and the other Class members either paid too much for the Class Vehicles or would

not have purchased the Class Vehicles if the ACU Defect had been disclosed to

them, and, therefore, have incurred damages in an amount to be determined at trial.

                                         56
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.57   Page 57 of 71



                                 COUNT XV
                              Unjust Enrichment
                            (Against all Defendants)

      241. Plaintiffs Oliver and Shimko (“Plaintiffs,” for purposes of the Ohio

Class’s claims) incorporate and re-allege paragraphs 1-98 as though fully set forth

herein.

      242. Plaintiffs bring this Count individually and on behalf of the other

members of the Ohio Class (“Class,” for purposes of this Count).

      243. Defendants have benefitted from selling and leasing at an unjust profit

defective Class Vehicles that had artificially inflated prices due to Defendants’

concealment of the ACU Defect, and Plaintiffs and the other members of the Class

have overpaid for these vehicles.

      244. Defendants have received and retained unjust benefits from Plaintiffs

and the other members of the Class, and inequity has resulted.

      245. It is inequitable and unconscionable for Defendants to retain these

benefits.

      246. Because Defendants concealed their fraud and deception, Plaintiffs

and the other members of the Class were not aware of the true facts concerning the

Class Vehicles and did not benefit from Defendants’ misconduct.

      247. Defendants knowingly accepted the unjust benefits of their wrongful

conduct.

                                        57
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.58    Page 58 of 71



      248. As a result of Defendants’ misconduct, the amount of their unjust

enrichment should be disgorged and returned to Plaintiffs and the other members

of the Class in an amount to be proven at trial.

E.    Claims Brought on Behalf of the West Virginia Class

                                 COUNT XVI
     Violation of the West Virginia Consumer Credit and Protections Act,
                       W. Va. Code §§ 46A-6-101, et seq.
                           (Against all Defendants)

      249. Plaintiff Rizzo (“Plaintiff,” for purposes of the West Virginia Class’s

claims) repeats and realleges paragraphs 1-98 as if fully set forth herein.

      250. Plaintiff brings this claim individually and on behalf of the other

members of the West Virginia Class (the “Class,” for purposes of this Count)

against all Defendants.

      251. The West Virginia Consumer Credit and Protections Act, W. Va.

Code § 46A-6-104, states that, “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce are hereby

declared unlawful.”

      252. By the conduct described in detail above and incorporated herein,

Defendants engaged in unfair or deceptive acts in violation of the West Virginia

Consumer Credit and Protections Act.




                                          58
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.59    Page 59 of 71



      253. Defendants’ omissions regarding the ACU Defect, described above,

are material facts that a reasonable person would have considered in deciding

whether or not to purchase (or to pay the same price for) the Class Vehicles.

      254. Defendants intended for Plaintiff and the other Class members to rely

on Defendants’ omissions regarding the ACU Defect.

      255. Plaintiff and the other Class members justifiably acted or relied to

their detriment upon Defendants’ omissions of fact concerning the above-described

ACU Defect, as evidenced by Plaintiff and the other Class members’ purchases of

Class Vehicles.

      256. Had Defendants disclosed all material information regarding the ACU

Defect to Plaintiff and the other Class members, Plaintiff and the other Class

members would not have purchased or leased Class Vehicles or would have paid

less to do so.

      257. Defendants’ omissions have deceived Plaintiff, and those same

business practices have deceived or are likely to deceive members of the

consuming public and the other members of the Class.

      258. In addition to being deceptive, the business practices of Defendants

were unfair because Defendants knowingly sold Plaintiffs and the other Class

members defective Class Vehicles that are essentially unusable for the purposes for

which they were sold. The injuries to Plaintiff and the other Class members are

                                         59
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.60    Page 60 of 71



substantial and greatly outweigh any alleged countervailing benefit to Plaintiff and

the other Class members or to competition under all of the circumstances.

Moreover, in light of Defendants’ exclusive knowledge of the ACU Defect, the

injury is not one that Plaintiff or the other Class members could have reasonably

avoided.

      259. As a direct and proximate result of Defendants’ unfair and deceptive

trade practices, Plaintiff and the other Class members have suffered ascertainable

loss and actual damages. Plaintiff and the other Class members who purchased or

leased the Class Vehicles would not have purchased or leased the Class Vehicles,

or, alternatively, would have paid less for them had the truth about the ACU Defect

been disclosed. Plaintiff and the other Class members also suffered diminished

value of their vehicles. Plaintiff and the other Class members are entitled to

recover actual damages, attorneys’ fees and costs, and all other relief allowed

under W. Va. Code § 46A-6-101, et seq.

                                COUNT XVII
                         Breach of Express Warranty
                   W. Va. Code §§ 46-2-313 and 46-2A-210
                (Against the Vehicle Manufacturer Defendants)

      260. Plaintiff Rizzo (“Plaintiff,” for purposes of the West Virginia Class’s

claims) incorporates and re-alleges paragraphs 1-98 as though fully set forth

herein.


                                         60
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.61    Page 61 of 71



      261. Plaintiff brings this Count individually and on behalf of the other

members of the West Virginia Class (the “Class,” for purposes of this Count)

against the Vehicle Manufacturer Defendants.

      262. The Vehicle Manufacturer Defendants are and were at all relevant

times merchants with respect to the Class Vehicles.

      263. The Vehicle Manufacturer Defendants expressly warranted that they

would repair or replace defects in material or workmanship free of charge if those

defects became apparent during the warranty period.

      264. The Vehicle Manufacturer Defendants’ express warranties formed the

basis of the bargain that was reached when Plaintiff and the other Class members

purchased or leased their Class Vehicles equipped with the ACU Defect.

      265. The Vehicle Manufacturer Defendants breached their express

warranties to repair defects in materials and workmanship within the Class

Vehicles. The Vehicle Manufacturer Defendants have not repaired, and have been

unable to repair, the Class Vehicles’ materials and workmanship defects.

      266. The Vehicle Manufacturer Defendants were provided notice of the

ACU Defect through numerous complaints filed against them directly and through

their dealers, as well as their own internal engineering knowledge.

      267. Furthermore, the express warranties fail in their essential purpose

because the contractual remedy is insufficient to make Plaintiff and the other Class

                                        61
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.62    Page 62 of 71



members whole and because the Vehicle Manufacturer Defendants have failed

and/or have refused to adequately provide the promised remedies within a

reasonable time.

      268. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited warranty of repair to parts defective in materials and

workmanship, and Plaintiff, individually and on behalf of the other Class members,

seeks all remedies as allowed by law.

      269. Also, as alleged in more detail herein, at the time that the Vehicle

Manufacturer Defendants warranted and sold the Class Vehicles they knew that the

Class Vehicles did not conform to the warranty and were inherently defective, and

the Vehicle Manufacturer Defendants improperly concealed material facts

regarding their Class Vehicles.     Plaintiff and the other Class members were

therefore induced to purchase or lease the Class Vehicles under false pretenses.

      270. Moreover, much of the damage flowing from the Class Vehicles

cannot be resolved through the limited remedy of repairs, as those incidental and

consequential damages have already been suffered due to the Vehicle

Manufacturer Defendants’ improper conduct as alleged herein, and due to their

failure and/or continued failure to provide such limited remedy within a reasonable

time, and any limitation on Plaintiff’s and the other Class members’ remedies

would be insufficient to make them whole.

                                        62
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19      PageID.63    Page 63 of 71



      271. As a direct and proximate result of the Vehicle Manufacturer

Defendants’ breaches of their express warranties, Plaintiff and the other Class

members have been damaged in an amount to be determined at trial.

                                 COUNT XVIII
                 Breach of Implied Warranty of Merchantability
                    W. Va. Code §§ 46-2-314 and 46-2A-212
                 (Against the Vehicle Manufacturer Defendant)

      272. Plaintiff Rizzo (“Plaintiff,” for purposes of the West Virginia Class’s

claims) incorporates and re-alleges paragraphs 1-98 as though fully set forth

herein.

      273. Plaintiff brings this Count individually and on behalf of the other

members of the West Virginia Class (the “Class,” for purposes of this Count)

against the Vehicle Manufacturer Defendants.

      274. The Vehicle Manufacturer Defendants are and were at all relevant

times merchants with respect to motor vehicles under W. Va. Code §§ 46-2-104

and 46-2A-103.

      275. Pursuant to W. Va. Code §§ 46-2-314 and 46-2A-212, a warranty that

the Class Vehicles were in merchantable condition was implied by law, and the

Class Vehicles were bought and sold subject to an implied warranty of

merchantability.

      276. The Class Vehicles did not comply with the implied warranty of

merchantability because, at the time of sale and at all times thereafter, they were
                                        63
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.64   Page 64 of 71



defective and not in merchantable condition, would not pass without objection in

the trade, and were not fit for the ordinary purpose for which vehicles were used.

Specifically, the Class Vehicles suffer from the ACU Defect which causes airbag

deployment failure during an accident.

      277. The Vehicle Manufacturer Defendants were provided notice of the

ACU Defect through numerous complaints filed against them directly and through

their dealers, as well as their own internal engineering knowledge.

      278. Plaintiff and the other Class members suffered injuries due to the

defective nature of the Class Vehicles and the Vehicle Manufacturer Defendants’

breaches of the warranty of merchantability.

      279. As a direct and proximate result of the Vehicle Manufacturer

Defendants’ breaches of the warranty of merchantability, Plaintiff and the other

Class members have been damaged in an amount to be proven at trial.

                                  COUNT XIX
                              Fraudulent Omission
                             (Against all Defendants)

      280. Plaintiff Rizzo (“Plaintiff,” for purposes of the West Virginia Class’s

claims) incorporates and re-alleges paragraphs 1-98 as though fully set forth

herein.




                                         64
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19      PageID.65   Page 65 of 71



      281. Plaintiff brings this Count individually and on behalf of the other

members of the West Virginia Class (the “Class,” for purposes of this Count)

against all Defendants.

      282. Defendants were aware of the ACU Defect within Class Vehicles

when they marketed and sold the Class Vehicles to Plaintiff and the other members

of the Class.

      283. Having been aware of the ACU Defect within the Class Vehicles, and

having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the ACU Defect, Defendants had a duty to

disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      284. Defendants did not disclose the ACU Defect within the Class Vehicles

to Plaintiff and the other members of the Class in connection with the sale of the

Class Vehicles.

      285. For the reasons set forth above, the ACU Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the

Class Vehicles.

      286. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles.

                                          65
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19        PageID.66    Page 66 of 71



         287. Had Plaintiff and the other members of the Class known of the ACU

Defect within the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.

         288. Through their omissions regarding the ACU Defect within the Class

Vehicles, Defendants intended to induce, and did induce, Plaintiff and the other

members of the Class to either purchase a Class Vehicle that they otherwise would

not have purchased, or pay more for a Class Vehicle than they otherwise would

have paid.

         289. As a direct and proximate result of Defendants’ omissions, Plaintiff

and the other members of the Class either overpaid for the Class Vehicles or would

not have purchased the Class Vehicles at all if the ACU Defect had been disclosed

to them, and, therefore, have incurred damages in an amount to be determined at

trial.

                                    COUNT XX
                                 Unjust Enrichment
                               (Against all Defendants)

         290. Plaintiff Rizzo (“Plaintiff,” for purposes of the West Virginia Class’s

claims) incorporates and re-alleges paragraphs 1-98 as though fully set forth

herein.




                                          66
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19       PageID.67   Page 67 of 71



      291. Plaintiff brings this Count individually and on behalf of the other

members of the West Virginia Class (the “Class,” for purposes of this Count)

against all Defendants.

      292. Defendants have benefitted from selling and leasing at an unjust profit

defective Class Vehicles that had artificially inflated prices due to Defendants’

concealment of the ACU Defect, and Plaintiff and the other members of the Class

have overpaid for these vehicles.

      293. Defendants have received and retained unjust benefits from Plaintiff

and the other members of the Class, and inequity has resulted.

      294. It is inequitable and unconscionable for Defendants to retain these

benefits.

      295. Because Defendants concealed their fraud and deception, Plaintiff and

the other members of the Class were not aware of the true facts concerning the

Class Vehicles and did not benefit from Defendants’ misconduct.

      296. Defendants knowingly accepted the unjust benefits of their wrongful

conduct.

      297. As a result of Defendants’ misconduct, the amount of their unjust

enrichment should be disgorged and returned to Plaintiff and the other members of

the Class in an amount to be proven at trial.




                                         67
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19         PageID.68     Page 68 of 71



                          VIII. PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, respectfully request that this Court enter judgment against Defendants and

in favor of Plaintiffs and the Classes, and award the following relief:

            An order certifying this action as a class action pursuant to Rule 23 of
             the Federal Rules of Civil Procedure, declaring Plaintiffs as the
             representatives of the Classes, and Plaintiffs’ counsel as counsel for
             the Classes;

            An order awarding declaratory relief and enjoining Defendants from
             continuing the unlawful, deceptive, fraudulent, harmful and unfair
             business conduct and practices alleged herein;

            Appropriate injunctive and equitable relief, including a recall of all
             Class Vehicles and return of monies paid for the Class Vehicles;

            A declaration that Defendants are financially responsible for all Class
             notice and the administration of Class relief;

            An order awarding costs, restitution, disgorgement, punitive damages,
             statutory damages, treble damages and exemplary damages under
             applicable law, and compensatory damages for economic loss,
             diminished value and out-of-pocket costs in an amount to be
             determined at trial;

            An order awarding any applicable statutory and civil penalties;

            An order requiring Defendants to pay both pre- and post-judgment
             interest on any amounts awarded;

            An award of costs, expenses, and attorneys’ fees as permitted by law;
             and

            Such other or further relief as the Court may deem appropriate, just,
             and equitable.


                                         68
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19           PageID.69   Page 69 of 71



                       IX.    DEMAND FOR JURY TRIAL

      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial

by jury of any and all issues in this action so triable of right.




                                           69
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19   PageID.70   Page 70 of 71



DATED: May 3, 2019                 Respectfully submitted,

                                   /s/ Gregory D. Hanley
                                   Gregory D. Hanley (P51204)
                                   Jamie K. Warrow (P61521)
                                   Edward F. Kickham Jr. (P70332)
                                   KICKHAM HANLEY PLLC
                                   32121 Woodward Avenue, Suite 300
                                   Royal Oak, Michigan 48073
                                   Telephone: 248-544-1500
                                   ghanley@kickhamhanley.com

                                   /s/ W. Daniel “Dee” Miles, III
                                   W. Daniel “Dee” Miles, III
                                   H. Clay Barnett, III
                                   Christopher D. Baldwin
                                   BEASLEY, ALLEN, CROW,
                                   METHVIN, PORTIS & MILES, P.C.
                                   272 Commerce Street
                                   Montgomery, Alabama 36104
                                   Telephone: 334-269-2343
                                   Dee.Miles@BeasleyAllen.com
                                   Clay.Barnett@BeasleyAllen.com
                                   Chris.Baldwin@BeasleyAllen.com

                                   /s/ Adam J. Levitt
                                   Adam J. Levitt
                                   John E. Tangren
                                   Daniel R. Ferri
                                   DICELLO LEVITT GUTZLER LLC
                                   Ten North Dearborn Street, Eleventh Floor
                                   Chicago, Illinois 60602
                                   Telephone: 312-214-7900
                                   alevitt@dicellolevitt.com
                                   jtangren@dicellolevitt.com
                                   dferri@dicellolevitt.com




                                     70
Case 2:19-cv-11295-MAG-EAS ECF No. 1 filed 05/03/19   PageID.71   Page 71 of 71



                                   Benjamin L. Bailey (admission pending)
                                   Jonathan D. Boggs (admission pending)
                                   Eric B. Snyder (admission pending)
                                   BAILEY GLASSER LLP
                                   209 Capitol Street
                                   Charleston, West Virginia 25301
                                   Telephone: 304-345-6555
                                   bbailey@baileyglasser.com
                                   jboggs@baileyglasser.com
                                   esnyder@baileyglasser.com


                                   /s/ Joseph G. Sauder
                                   Joseph G. Sauder
                                   Matthew D. Schelkopf
                                   Joseph B. Kenney
                                   SAUDER SCHELKOPF LLC
                                   555 Lancaster Avenue
                                   Berwyn, Pennsylvania 19312
                                   Telephone: 888-711-9975
                                   jgs@sstriallawyers.com
                                   mds@sstriallawyers.com
                                   jbk@sstriallawyers.com

                                   Counsel for Plaintiffs and the Proposed
                                   Classes




                                     71
